IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,651-02


EX PARTE ADAM KELLY WARD





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 23,182 IN THE 354TH DISTRICT COURT

HUNT COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in June 2007 of capital murder.  Tex. Penal Code Ann. §
19.03(a)(2).  Based on the jury's answers to the special issues set forth in the Texas Code of
Criminal Procedure, Article 37.071, sections 2(b) and 2(e), the trial court sentenced him to
death.  Art. 37.071, § 2(g). (1)  This Court affirmed applicant's conviction and sentence on
direct appeal.  Ward v. State, No. AP-75,750 (Tex. Crim. App. February 10, 2010) (not
designated for publication).
	Applicant presented six allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial court did not hold a live evidentiary
hearing.  As to all of these allegations, the trial judge entered findings of fact and conclusions
of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions, except for findings paragraphs 12, 14, 15, 18, 20, 34, 55, 58, 66, 69, 95, and 96. 
In addition, we observe that the term, "good-faith," in findings paragraphs 22 through 24,
should be changed to the word, "reasonable."  Based upon the trial court's findings and
conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 6TH DAY OF OCTOBER, 2010.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.